        Case 1:19-cv-07450-AJN Document 16-1 Filed 11/15/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   x
SHEENA M. LEE, Individually and on Behalf of All
Others Similarly Situated,
                                         Plaintiff(s),                          1:19 Civ. f)74p (AJN)

B&Z AUTO ENTERPRISES, L.L.C. d/b!a Eastchester                                   CIVIL CASE
Chrysler Jeep Dodge,                                                          MANAGEMENT PLAN
                              Defendant(s).                                    AND SCHEDULING
                                                                                   ORDER

                                                                   x
       This Civil Case Management Plan (the Ptan”) is submitted by the parties in accordance
with Fed. R. Civ. P. 26(f)(3).

   1. All parties [consent           / do not consent           conducting all further
      proceedings before a United States Magistrate Judge, including motions and trial
      pursuant to 28 U.S.C. § 636(c). The parties are free to withhold consent without adverse
      substantive consequences.
              [If all parties consent, the remaining paragraphs need not be completed.]

   2. Settlement discussions [have               / have not             taken place.

   3. The parties [have             / have not              conferred pursuant to Fed. R. Civ. P. 26(0.

   4.   [For F.L.S.A. actions onlyl

        The plaintiff(s) [do____ / do not            J   anticipate moving for conditional certification
        of this case as a collective action.

        The defendant(s) [will_____ / will not              j stipulate to conditional certification.

        [If defendant(s) will not stipcilate to conditional certification:]

                Proposed briefing schedule:

                        Opening:

                        Opposition:

                        Reply:

        [Opening brief to be filed no later than 30 days from the date of the initial pretrial
        conference: full briefing to be completed within 30 days of the opening brief]
    Case 1:19-cv-07450-AJN Document 16-1 Filed 11/15/19 Page 2 of 4




5. Amended pleadings may not be filed and additional parties may not be joined except with
   leave of the Court. Any motion to amend or to join additional parties shall be filed within
   60      days from the date of this Order. [Absent exceptional circumstances, choose a
   date not more than thirty (30) days foltowing the initial pretrial conference.]

6. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(I) shall be completed no later than
    14      days from the date of this Order. [Absent exceptional circumstances, a date not
   more than fourteen (14) days following the initial pretrial conference.]

7. All fact discovery is to be completed no later than P6/30/2020 D 11/22/2020• [A date not more
   than 120 days following the initial pretrial conference, unless the Court finds that the case
   presents unique complexities or other exceptional circumstances.]

8. The parties are to conduct discovery in accordance with the Federal Rules of Civil
   Procedure and the Local Rules of the Southern District of New York. The following
   interim deadlines may be extended by the parties on consent without application to the
   Court, provided that the parties meet the deadline for completing fact discovery set forth
   inf7 above.

   a.      Initial requests for production of documents shall be served by
            12/6/2019


   b.      Interrogatories shall be served by   12/6/2020


   c.      Depositions shall be completed by     P: 6/20/2020     D: 11/22/2020


   U.      Requests to admit shall be served by    P: 4(30/2020      D: 9(22/2020


9. All expert discovery, including disclosure of expert reports, production of underlying
   documents, and depositions shall be completed by 7/15/2020 or8131/2020• [Absent
   exceptional circumstances, a date forty-five (45) days from the completion of fact
   discovery].

10. All motions and applications shall be governed by the Court’s Individual Rules.

11. All counsel must meet in person for at least one hour to discuss settlement within
    fourteen (14) days following the close of fact discovery.
    Case 1:19-cv-07450-AJN Document 16-1 Filed 11/15/19 Page 3 of 4




12. Counsel for the parties propose the following alternative dispute resolution mechanism(s)
    for this case:

        a.           Referral to a Magistrate JLidge for a settlement conference.

        b.           Referral to the Southern District’s Mediation Program.

        c.           Retention of a private mediator.

    The parties seek the above-noted referral [now             I at a later date

    Unless otherwise ordered by the Court, settlement discussions do not stay or modify any
    date in this Order.

    [If the parties seek the above-noted referral at a later date:]
                                                        9/1/2020
    Counsel for the parties will submit a letter by                        seeking the referral.

13. Summary Judgment and Daubert motions are to be filed within 30 days of the close of all
    discovery. Absent good cause, the Court will not ordinarily have summary judgment
    practice in a non-jury case.

14. Unless otherwise ordered by the Court, within forty (40) days of the close of all
    discovery, or, if a dispositive motion has been filed, within fourteen (14) days of a
    decision on such motion, the parties file via ECE a Joint Pretrial Report prepared in
    accordance with the Courts Individual Practices and Fed. R. Civ. P. 26(a)(3). Any
    motions in liniine shall be filed via ECF at the same time that the a Joint Pretrial Report is
    filed. lfthis action is to be tried before a jury, proposed voir clire,jury instructions, and a
    verdict form shall also be filed at the same time as the Joint Pretrial Report.

15. The parties shall be ready for trial within two weeks of filing the Joint Pretrial Report.

16. This case [is         / is not             be tried to ajury.

17. Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
    Fed. R. Civ. P. 26(f)(3). are set forth below.

    Date to submit motion for certification parties propose 30 days after close of discovery.
                                          -




                                               j
         Case 1:19-cv-07450-AJN Document 16-1 Filed 11/15/19 Page 4 of 4




Counsel for the Parties:

Brian L. Bromberg                                   Daniel S. Blinn


Scott H. Mandel




        Except for the dates contained in ¶ 8 above, this Order may not be modified or the dates
herein extended. except by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein shall be made in a written application in accordance with
Courfs Individual Rules and shall be made no fewer than two (2) business days prior to the
expiration of the date sought to be extended. Absent exceptional circumstances, extensions will
not be granted after deadlines have already passed. Ongoing settlement discussions do not
extend any date herein unless expressly ordered by the Court.

         The next Case Management Conference is scheduled for                               at



         SO ORDERED.



Dated:
         New York, New York                                JUDGE ALISON J. NATHAN
                                                             United States District Judge




                                               4
